Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with theQuarterly Report of SKYE INTERNATIONAL, INC. (the "Company") on Form 10-Q for theperiod endedMarch 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Perry D. Logan, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. SKYE INTERNATIONAL, INC. Date:May 14, 2010 By: /s/ Perry D. Logan Perry D. Logan Chief Executive Officer
